Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Amendment filed on 6/10/2021 has been entered.

Response to Arguments
Applicant’s arguments have been fully considered but they are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 20150214367).

Regarding claim 17. (Currently Amended) Fig 17B (see also Fig 6 detail numerals) of Chang discloses A fin field effect transistor (FinFET) device structure 50 [0052], comprising: 

a first capping layer 106 (in the left side gate) formed over the first gate structure, 
wherein the first capping layer is in direct contact with the first gate structure (Fig 6: see 106 and 1039); and 
a first gate spacer layer 1033 (in the left side gate) formed on a sidewall of the first gate structure, 
wherein the first capping layer is not formed on the first gate spacer layer (Fig 6).

Regarding claim 18. (Original) Chang discloses The fin field effect transistor (FinFET) device structure as claimed in claim 17, further comprising: 
a second gate structure 1036/1035/1039 (right side gate) formed over the fin structure; 
a second gate spacer layer 1033 (in the right side gate) formed on a sidewall of the second gate structure, 
a second capping layer 106 (in the right side gate) formed over the second gate structure (Fig 6), 
wherein the second capping layer is not formed on the second gate spacer layer (Fig 6).

Regarding claim 19. (Original) Chang discloses The fin field effect transistor (FinFET) device structure as claimed in claim 17, further comprising: 

a first source/drain (S/D) contact structure 109 formed over the first S/D structure [0049], 
wherein a top surface of the first S/D contact structure is higher than a top surface of the first capping layer (Fig 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Chang (US 20150214367).

Regarding claim 20. (Original) Chang discloses The fin field effect transistor (FinFET) device structure as claimed in claim 17. But Chang does not explicitly disclose wherein a top width of the first capping layer is greater than a top width of the second capping layer.
However, Fig 17B of Chang discloses the first capping layer has a rectangular shape whereas the second capping layer has a slanted shape. 


Allowable Subject Matter
Claims 1-16 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a conductive layer formed over the first gate structure, the conductive layer is lower than a top surface of the first gate spacer layer; and a first capping layer formed over the conductive layer, a top surface of the conductive layer is in direct contact with a bottom surface of the first capping layer”.

Regarding claim 10. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a top surface of the first capping layer is higher than a top surface of the second capping layer; and an inter-layer dielectric (ILD) layer formed adjacent to the first gate structure and the second gate structure, the second capping layer is higher than a top surface of the ILD layer”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Changhyun Yi/Primary Examiner, Art Unit 2826